Citation Nr: 0713921	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-11 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from November 1965 to August 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Cleveland, 
Ohio Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDING OF FACT

The competent clinical evidence does not demonstrate that the 
veteran's hypertension is causally related to active service 
or to his service-connected diabetes mellitus.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service, may not be presumed to have been so incurred or 
aggravated, and is not proximately due to, or aggravated by, 
service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307. 3.309, 
3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION
VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006). 

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present case, VA satisfied its duty to notify by means 
of a February 2003 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  This letter informed 
the appellant of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  The Board observes that the aforementioned letter 
did not provide the veteran with notice of the type of 
evidence necessary to establish a disability rating or 
effective date in the event of award of the benefit sought.  
However, despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

It is unclear from the record whether in the February 2003 
VCAA notice letter the appellant was explicitly asked to 
provide "any evidence in [his] possession that pertains" to 
his claim.  See 38 C.F.R. § 3.159(b)(1).  Nevertheless, as a 
practical matter the Board finds that he has been notified of 
the need to provide such evidence, for the following reasons.  
The AOJ letter noted above informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to the AOJ.  
Under such circumstance, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

In Pelegrini v. Principi, 14 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable agency of original jurisdiction.  The February 
2003 VCAA notice in this case was completed prior to the May 
2003 initial AOJ adjudication denying the claim.  As such, 
the timing of the notice does comply with the express 
requirements of the law as found by the Court in Pelegrini.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA treatment records, 
and VA examination reports.  Additionally, the claims file 
contains the veteran's statements in support of his claim.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

1.  Direct Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d)(2006).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and a hypertension becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309 (2006).  

2.  Secondary Service Connection

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of an established 
service-connected disorder. 38 C.F.R. § 3.310 (2006).  
Secondary service connection includes instances in which an 
established service-connected disorder results in additional 
disability of another condition by means of aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 488 (1995).

Legal Analysis

The veteran asserts that service connection is warranted for 
hypertension.  In order to establish service connection on a 
direct incurrence basis, the veteran must provide evidence of 
a current disability, and in-service injury or disease, and a 
nexus between the current disability and in-service injury or 
disease.  The service medical records are negative for any 
complaints or findings of hypertension.  In this regard, the 
record reflects that on his entrance examination in September 
1965, as well as on his discharge examination in August 1967, 
the veteran had normal blood pressure readings.  Indeed, 
hypertension was initially demonstrated by the competent 
clinical evidence of record in January 2000.  This is more 
than 30 years following the veteran's final separation from 
service.  There is no clinical opinion of record that relates 
the veteran's current hypertension to service.  In the 
absence of demonstration of continuity of symptomatology, and 
in the absence of a competent nexus opinion, the initial 
demonstration of hypertension is shown to be too remote from 
service to be reasonably related to service.  As such, the 
preponderance of the evidence is against a grant of direct 
service connection for the disability at issue.

With regard to service connection on a presumptive basis, the 
veteran's hypertension must have become manifest to a degree 
of 10 percent or more within one year from the date of 
termination of his period of service.  38 C.F.R. § 3.307, 
3.309(a).  In this case, there is no evidence that the 
veteran's hypertension manifested itself to a compensable 
degree within one year of his separation from service.  In 
fact, as stated above, the record reflects that the first 
reported clinical diagnosis of hypertension was in January 
2000, which was many years after service.  Hence, the Board 
finds that evidence of record does not establish that the 
veteran is entitled to service connection on a presumptive 
basis for his current hypertension.

In order to establish service connection on a secondary 
basis, the evidence must show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  The record 
reflects that the veteran is currently service connected for 
diabetes mellitus.  The record also reflects that the veteran 
has been diagnosed with, and undergoes treatment for 
hypertension.

With respect to whether the veteran's hypertension is related 
to his service-connected diabetes,  the record demonstrates 
that in April 2003, a VA fee-basis examiner, after a review 
of the veteran's claims file, opined that the veteran's 
current hypertension was not secondary to his diabetes 
mellitus because he was diagnosed with both conditions at the 
same time.  According to the examiner, the hypertension was a 
separate disease entity.  However, in contrast to the April 
2003 fee-basis examiner's opinion is an opinion of one of the 
veteran's VA treating examiners, who, in October 2004, stated 
that "there is NO DOUBT that the service-connected diabetes 
has contributed to the worsening of his blood pressure."  It 
was also stated that the veteran had been diagnosed with 
diabetes since 1996.

The Board notes that a diagnosis or opinion by a health care 
professional is not conclusive and is not entitled to 
absolute deference.  In this regard, the Court of Appeals for 
Veterans Claims (Court) has provided guidance for weighing 
medical evidence.  For example, the Court has held that a 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  It has also held that a medical 
opinion is inadequate when unsupported by clinical evidence.  
Black v. Brown, 5 Vet. App. 177, 180 (1995).  Therefore, in 
weighing the probative value of medical evidence, the Board 
finds that the April 2003 VA fee-basis examiner's opinion to 
be more probative than the October 2004 medical evidence 
because the former opinion was based on a review of the 
veteran's entire claims folder, to include his service 
medical records and the examiner provided clinical rationale 
for her medical conclusion.  No rationale was provided for 
the October 2004 VA outpatient medical opinion.

The Board acknowledges that the veteran submitted several 
internet articles that discuss the relationship between 
hypertension and high blood pressure.  The Board, however, 
finds that the articles are less probative than the April 
2003 VA fee-basis medical opinion.  Assuming arguendo that 
the internet articles rise to the level of a 'medical 
article' or 'medical treatise,' the Board notes that the 
Court has held that a medical article or treatise "can 
provide important support when combined with an opinion of a 
medical professional" if the medical article or treatise 
evidence discusses generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least "plausible causality" based upon objective 
facts rather than on an unsubstantiated lay medical opinion.  
Mattern v. West, 12 Vet. App. 222, 228 (1999); see also 
Wallin v. West, 11 Vet. App. 509, 514 (1998); Sacks v. West, 
11 Vet. App. 314, 317 (1998) 

In the instant case, the articles submitted by the veteran 
are not accompanied by the opinion of any medical expert 
linking the veteran's hypertension to diabetes.  Standing 
alone, the articles do not address the particular facts of 
the veteran's hypertension and relevant medical history.  The 
Board concludes that this information, in and of itself, is 
insufficient to establish the required causal relationship 
between the veteran's hypertension and his service-connected 
diabetes. 

Accordingly, in the absence of any evidence to the contrary, 
the Board concludes that the veteran's hypertension was not 
either caused or aggravated by his service-connected diabetes 
mellitus.  Thus, the preponderance of the evidence is against 
a grant of service connection on a secondary basis.

In conclusion, although the veteran asserts that his current 
hypertension is related to service, including his service-
connected diabetes mellitus, he is not competent to provide 
an opinion requiring medical knowledge, such as a question of 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The evidence of record is of greater probative value 
than the veteran's statements in support of his claim.  
Accordingly, the Board finds that the competent evidence of 
record fails to establish that the veteran has a current 
hypertension disability that is related to his service-
connected diabetes mellitus or any incident of his active 
military service.  The Board has considered the doctrine of 
giving the benefit of the doubt to the veteran, under 
38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2006), 
but does not find that the evidence is of such approximate 
balance as to warrant its application.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for hypertension, 
to include as secondary to service-connected diabetes 
mellitus.


ORDER

Entitlement to service connection for hypertension, as 
secondary to service-connected diabetes, is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


